department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend b board member m political_candidate n political_party in p o state where organization is incorporated p nation where m is a candidate q date form_1024 received by irs r date of organization’s incorporation s election date t autobiography of m u book about m v book on m’s policies w book promoting p’s patriotism x applicant's website y location of applicant's related group z location of applicant’s related group dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below letter cg catalog number 47628k issues e do you qualify for exemption under sec_501 of the code no for the reasons set forth below facts the form_1024 application_for recognition for exemption under sec_501 of the internal_revenue_code was received on date q with the form_1024 you are applying for tax exempt status under sec_501 you were incorporated under the laws of the state of o on date r your certificate of incorporation states that your purpose is to create form and establish an organization to disseminate information regarding national elections to citizens of p residing in the united_states to promote foster and advance their voting rights in p by providing access to information concerning political topics of interest to citizens of p residing in the united_states to research economic and social policies which may affect the citizens of p population in the united_states to survey and study the citizens of p population in the united_states regarding their opinions on issues relevant to the citizens of p community to provide information on all matters of political concern to the citizens of p population to provide information regarding the availability of p governmental and social services in the u s to provide an avenue of information between citizens of p residing in the united_states and their homeland your board_of directors is comprised of three unrelated individuals who do not receive compensation your website x states that you were formed to support m former chairman of the n which is a political_party in p the percentage of time that will be directed toward providing any kind of support to m i sec_80 you will support m’s policies and make the public aware of m’s policies and ideas you indicated through your website that you will do your best to support and patriotically advise m in the upcoming presidential_election you believe that increasing the interest and voting rates of the citizens of p in the u s will lead to the development of p’s green card holders citizens and following generations rights interests and pride for their mother land for this purpose you believe that m is the most reliable and suitable politician and you will devote your efforts to form a pro-m public opinion and help elect m in the coming presidential_election you will support m’s policies and make the public aware of m’s policies and ideas by having a website which updates all m related information such as personal information policies and plans media articles etc in real time you will introduce and distribute m related books these related books include t an autobiography of m u v and w which present favorable views of m's policies you purchase these books from various companies and publishers t and u are given away for free to promote a better understanding of m achievements patriotism and philosophy of m’s father w is given away for free to promote patriotism among the citizens of p living in the united_states you will solicit concerns about the conditions in p from student citizens of p through seminars you will then deliver their desires and opinions to m you also plan to provide rides to the voting center for voters on s and will remain letter cg catalog number 47628k v highlights m through the great neutral without supporting a specific candidate or political_party while providing transportation you stated that your goal is to turn out a high rate of voters by having advertisements in periodicals and through book purchases which will help develop the interests of p’s citizens in the u s your revenue will come from individual and group donations and gross dues and assessments of members your budgets indicate that your annual revenues range from less than dollar_figure in to approximately dollar_figure expected in your expenditures included the dollar_figure user_fee paid for the processing of your form_1024 application most of your expenses will be for publicity through advertising in periodicals and for book purchases law sec_501 of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organizations is operated exclusively for the promotion of social welfare if some way the common good and general welfare of the people of the community it is primarily engaged in promoting in sec_1_501_c_4_-1 of the regulations provides that the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office in revrul_67_293 1967_2_cb_185 an organization already exempt under sec_501 of the code and substantially engaged in promoting legislation to protect or otherwise benefit animals is not exempt from federal_income_tax under sec_501 of the code even though the legislation it advocates may be beneficial to the community and even though most of the attempts to influence legislation may be indirect the organization has not however participated or intervened in any political campaigns on behalf of or in opposition to any candidate for public_office and therefore it remains exempt under sec_501 of the code in revrul_67_368 1967_2_cb_194 the service held that an organization formed for the purpose of promoting an enlightened electorate whose primary activity was rating candidates for public_office was not exempt under sec_501 because such activity is not the promotion of social welfare the ruling stated that comparative rating of candidates even though on a non- partisan basis is participation or intervention on behalf of candidates favorably rated and in opposition to those less favorably rated in revrul_81_95 1981_1_cb_332 the service considered the effect of engaging in political campaign activities on an sec_501 organization the organization was primarily engaged in activities designed to promote social welfare in addition it conducted activities involving participation and intervention in political campaigns on behalf of or in opposition to candidates for nomination or election to public_office the ruling concluded that since the organization's primary activities promoted social welfare its lawful participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office would not adversely affect its exempt status under sec_501 however the organization was subject_to the tax imposed by sec_527 on letter cg catalog number 47628k expenditures_for political activities as defined in sec_527 pursuant to sec_527 revrul_2004_6 r b presents several scenarios involving c organizations in which the c organization engages in activities related to encouraging and supporting a particular public policy outcome or decision by associating the desired policy outcome with a specific elected official or candidate for public_office the individual scenarios are then differentiated in terms of whether the activities qualify for tax exemption the revenue_ruling held that expenditures by a c organization were subject_to tax under sec_527 of the code when the actions of the organization do not identify and are not timed to coincide with a specific event or decision outside the control of the organization that it hopes to influence rather expenditures and actions of the organization support or encourage the election of the specific public official or candidate in order to accomplish its public policy goal in 92_tc_1053 a school that trained individuals as campaign managers was denied exemption under sec_501 because it operated for the substantial nonexempt purpose of benefiting the private interests of republican party entities and candidates although the school had a legitimate educational program the tax_court held that it conducted its educational activities with the partisan objective of benefiting republican interests the court noted that the school's partisan purpose distinguished its activities from the educational_organization in revrul_76_456 supra application of law you fail to meet the requirements of sec_501 of the code because you are not operated exclusively for the promotion of social welfare the percentage of your time that will be devoted toward supporting m’s political interests i sec_80 your activities are primarily political in nature in that you influence citizens of p to vote for m by distributing the books u v and w supporting m’s policies and making the public aware of m’s policies and ideas by maintaining a website which updates all m related information such as personal information m’s policies and plans media articles etc in real time you are not an organization described under c -1 a i - ii of the regulations because you are not operating exclusively for the promotion of social welfare because you are not primarily engaged in promoting the common good and general welfare of the people of the community instead you are engaged primarily in influencing or attempting to influence the selection election or appointment of m in p’s upcoming presidential_election as noted above of your activities will be devoted to providing support to the political_candidate m website and submitted with your response states that you are organized throughout the united_states to inspire our p-americans excluding us citizens to exercise their rights to vote during p’s elections and especially to vote for the right leaders who will further develop our home_country the document further states because the image of the association and chapter is closely related to and seriously influences that of candidate m this association will endeavor to enhance and protect the image of the association you also stated that you want to influence all citizens of p eligible to vote in p those with green cards and or visiting visas that are in the u s and p-american leaders who are interested in the expansion of rights and interests for the next generation but not voters located in p a document taken from your letter cg catalog number 47628k you are unlike the organization in revrul_67_293 because you do participate and intervene in political campaigns on behalf of a candidate for public_office and therefore are not exempt under sec_501 of the code you are similar to the organization described in revrul_67_368 because you are participating or a statement on your website that has been shared with you in our intervening on behalf of m correspondence states that you were formed and are officially active in supporting m former chairman of n your website also states that the association will be in close ties with m play an important role in connecting with the p-american society and support m in the upcoming presidential_election your website further quotes your board member b who said this association is a nationwide association expanding from pre-existing groups in o y and z who support m and will do its best to support and patriotically advise m for m’s victory in the upcoming presidential_election finally to reiterate you also indicated in your most recent response that of your time will be devoted to supporting m as a political_candidate you are unlike the organization in revrul_81_95 because your activities are primarily engaged in campaigning for m your website updates all m related information such as personal information m’s policies and plans media articles etc in real time you will introduce m related books such as m’s autobiography t as well as u v and w which present favorable views of m and m's policies you also boost concerns about the conditions of p among p’s citizens through seminars and then report their desires and opinions to m your activities in support of the policies and election of m are similar to activities of the organizations described in revrul_2004_6 that are subject_to tax because these activities and expenditures support or encourage the election of a specific public official or candidate in order to accomplish public policy goals you are similar to the organization described in 92_tc_1053 in that you conducted your activities with the partisan objective of benefiting m’s interests you stated that the purpose of advertising in periodicals and the book purchases is to attract citizens of p’s attention to the politics in p and to create a high turnout of voters thus supporting homeland prosperity and advanced politics through m and to further the development of rights and interests of citizens of p in the u s for the next generation you will promote m's political campaign by providing information of m’s economic and political views and by providing information to the public of m’s background and character as stated earlier your website updates all m related information including personal information policies and plans media articles etc in real time it operated for the substantial nonexempt purpose of benefiting the private interests of republican party entities and candidates the same concept would apply for a sec_501 organization because promoting a under sec_501 of the code although this court case is about an organization being denied under c because political_candidate also does not serve social welfare purposes as described applicant’s position you state that your primary activity is involved in promoting m’s political campaign you believe that letter cg catalog number 47628k increasing the interest and voting rates of citizens of p in the u s will lead to the development of the rights interests and pride for the mother land among these individuals green card holders citizens and following generations for this purpose m is the most reliable and suitable politician you will devote your efforts to form a pro-m public opinion and help elect m in the coming presidential_election you want to influence all citizens of p who are in the u s those with green cards and or visiting visas to vote and to influence p-american leaders who are interested in the expansion of rights and interests for the next generation not just the voters in p you plan to provide rides to the voting center for voters on s the election date while remaining neutral and without supporting a specific candidate or political_party while providing transportation your goal is to create a high turnout of voters which will support homeland prosperity and advanced politics through m and further the development of rights and interests of citizens of p in the u s for the next generation service response to applicant’s position your stated primary activity promoting an individual's political campaign is not a qualifying tax- exempt_purpose under sec_501 political educational organizations must conduct their activities in a non-partisan manner your activities are not conducted in a non-partisan manner because they serve primarily to support m's political presidential campaign therefore you do not have a social welfare purpose consistent with sec_501 of the code conclusion you do not qualify for exemption under sec_501 or any other section of the code because you primarily support m in the contest for the presidential_election in p by influencing voters in the united_states who are eligible to vote you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal declared true under penalties of perjury signed declaration this may be done by adding to the appeal the following the statement of facts item must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete letter cg catalog number 47628k your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you you may also fax your statement using the fax number shown in the heading of this letter fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
